        Case 2:18-cv-03300-NIQA Document 36 Filed 06/20/19 Page 1 of 11



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


KENDALL REESE,                                 :
                                               :
               Plaintiff,                      :     Case No. 2:18-cv-03300-NIQA
                                               :
       v.                                      :
                                               :
UBER TECHNOLOGIES, INC., et al.                :
                                               :
               Defendants.


    DEFENDANT’S REPLY IN SUPPORT OF THE MOTION TO DISMISS THE CASE

       Mr. Reese’s sole argument in opposition to Uber’s Motion to Dismiss is that he is

exempted from the Arbitration Agreement because he is a “transportation worker” within the

meaning of Section 1 of the Federal Arbitration Act (“FAA”). In support of this assertion, he

attaches an affidavit 1 that purports to satisfy his requirement to demonstrate that he works in

interstate commerce.        Mr. Reese’s attempts to invalidate the arbitration agreement are

insufficient to overcome the strong presumption in favor of arbitrability. Courts throughout the

country have found that the FAA’s exemption does not apply to workers who transport people as

opposed to goods. Further, Mr. Reese failed to meet his burden to establish that he falls within a

“class of workers engaged in interstate commerce” even if transporting people were exempted

from the FAA. Regardless of whether Mr. Reese may have occasionally crossed state lines

while transporting passengers, the work that he performed was inherently local, not interstate, in

nature. Finally, notwithstanding the FAA exemption, the Pennsylvania Uniform Arbitration Act

1
  Mr. Reese asserts that this Court should consider the instant motion using a Rule 12 analysis
that is limited to consideration of the pleadings. His entire argument seeking denial of Uber’s
Motion is based on an affidavit that he submits in support of his position. This Court can and
should consider the Hughes Declaration as well as Mr. Reese’s affidavit in reaching its
conclusion. See Kocjancic v. Bayview Asset Management, LLC, 2014 WL 5786900, * 2 (E.D.
Pa. Nov. 6, 2017) (Quiñones Alejandro, J.)
        Case 2:18-cv-03300-NIQA Document 36 Filed 06/20/19 Page 2 of 11



has no transportation worker exemption and Mr. Reese’s agreement to arbitrate is equally

enforceable under Pennsylvania Law.

I.     THE TRANSPORTATION WORKER EXEMPTION DOES NOT APPLY

       A.      The FAA Exemption Only Applies To Workers “Actually Engaged In The
               Movement Of Goods In Interstate Commerce”

       The FAA broadly applies to “contract[s] evidencing a transaction involving commerce.”

9 U.S.C. § 2. Section 1 of the FAA exempts a narrow category of “contracts of employment for

seamen, railroad employees, or any other class of workers engaged in foreign or interstate

commerce.” Id. § 1. The Supreme Court in Circuit City Stores v. Adams explained that the term

“seamen, railroad employees, or any other class of workers engaged in foreign or interstate

commerce” applies only to “workers ‘actually engaged in the movement of goods in interstate

commerce.’” 532 U.S. 105, 112 (2001). The court explained that the exemption was based on

Congress’s “concern with transportation workers and their necessary role in the free flow of

goods.” Id. at 121 (emphasis added). Moreover, these workers must transport goods in the same

sense as seamen and railroad employees. See also Asplundh Tree Expert Co. v. Bates, 71 F.3d

592, 601 (6th Cir. 1995) (“[T]he exclusionary clause of § 1 of the Arbitration Act should be

narrowly construed to apply to employment contracts of workers actually engaged in the

movement of goods in interstate commerce in the same way that seamen and railroad workers

are.”); Rojas v. TK Commc’ns, Inc., 87 F.3d 745, 748 (5th Cir. 1996) (same).

       Unlike seamen and railroad employees, Mr. Reese transported only people, rather than

goods, and he did so only locally. Reese Aff. at ¶ 3. The fact that Mr. Reese may have

occasionally transported riders to an airport or train station—or even across state lines—does not

establish that he was engaged in interstate commerce in the same way as seamen and railroad

employees. As the Eleventh Circuit explained, “[t]o broaden the scope of § 1’s arbitration



                                                2
        Case 2:18-cv-03300-NIQA Document 36 Filed 06/20/19 Page 3 of 11



exemption to encompass any employment dispute of a worker employed by a company whose

business dealings happen to cross state lines, would allow § 1’s exemption to swallow the

general policy requiring the enforcement of arbitration agreements as pronounced in § 2 of the

FAA.” Hill v. Rent-A-Center, Inc., 398 F.3d 1286, 1290 (11th Cir. 2005).           “There is no

indication that Congress would be any more concerned about the regulation of the interstate

transportation activity incidental to” such work “than it would in regulating the interstate

‘transportation’ activities of an interstate traveling pharmaceutical salesman who incidentally

delivered products in his travels, or a pizza delivery person who delivered pizza across a state

line to a customer in a neighboring town.” Id. at 1289–90. Mr. Reese has not demonstrated that

he ever transported goods in interstate commerce, which is fatal to his attempt to invoke the FAA

transportation worker exemption.

       In derogation of the principle in Circuit City, Mr. Reese cites to Davis v. Cintas

Corporation for the proposition that the FAA exemption applies to “truck drivers, bus drivers,

and similar occupations.” 18-CV-01200, 2019 WL 2223486 at *8 (W.D. Pa., May 23, 2019).

       The plaintiff in Cintas was a “route sales driver,” whose “job responsibilities included

delivering fresh uniforms, picking up dirty uniforms, delivering other supplies to Cintas

customers,” and other sales functions. 2019 WL 2223486 at *1. When analyzing his claims, the

court did not consider, because it was not presented with, the question of whether transporting

people instead of goods fell within the transportation worker exemption. See generally, id. Even

then, the court found that the plaintiff did not fall within the exemption because he did not

“deliver[] goods in interstate or foreign commerce or directly supervise[] those who did.” Id. at

*9.




                                               3
        Case 2:18-cv-03300-NIQA Document 36 Filed 06/20/19 Page 4 of 11



       The Cintas court’s reference to “bus drivers” qualifying as workers exempt from the

FAA was dicta, and does not support Mr. Reese’s assertion that he should be able to avoid his

obligation to arbitrate. In reaching its conclusion, the Cintas court cited to Lenz v. Yellow

Transp., Inc., 431 F.3d 348, 351–52 (8th Cir. 2005), Harden v. Roadway Package Sys., Inc., 249

F.3d 1137 (9th Cir. 2001), Am. Postal Workers Union v. U.S. Postal Serv., 823 F.2d 466, 473

(11th Cir. 1987), and New Prime Inc. v. Oliveira, 139 S. Ct. 532, 537–38 (2019). None of these

cases supports the proposition that “bus drivers,” i.e., transporters of people, fit within the

exemption. Lenz dealt with “a transportation company serving primarily as a carrier of general

commodities by truck.” 431 F.3d at 349. Harden considered a contractor who was “providing a

small package information, transportation and delivery service throughout the United States.”

249 F.3d at 1139. American Postal reviewed postal workers, who clearly were in the business of

delivering goods, not people. 823 F.2d at 468. Finally, New Prime was based on a worker who

transported goods for an “interstate trucking company;” there was no dispute in New Prime that

the worker was engaged in interstate commerce. 139 S. Ct. at 536. Based on the factual

underpinnings of the cases cited by the Cintas court, there is no basis to conclude that bus drivers

are exempt from the FAA.

       In fact, numerous district courts have held that workers in nearly the exact same line of

work as Mr. Reese do not fall within the transportation worker exemption. See, e.g., Kowalewski

v. Samandarov, 590 F. Supp. 2d 477, 483–85 (S.D.N.Y. 2008) (rejecting the proposition that

“Plaintiffs—who at times transport passengers across state lines as part of a car service—qualify

under this residuary exemption for ‘workers engaged in foreign or interstate commerce’”);

Gadson v. SuperShuttle Int’l, 2011 WL 1231311 (D. Md. Mar. 30, 2011) (finding that shuttle

drivers who were “employed by Defendants to transport airline passengers to and from the




                                                 4
        Case 2:18-cv-03300-NIQA Document 36 Filed 06/20/19 Page 5 of 11



Baltimore-Washington International (‘BWI’) Airport” did not fall within Section 1), vac’d on

other grounds, Muriithi v. Shuttle Exp., Inc., 712 F.3d 173 (4th Cir. 2013); Pelayo v. Platinum

Limousine Servs., Inc., 2015 WL 9581801, *12 n.6 (D. Haw. Dec. 30, 2015) (limousine drivers

“are not seamen, railroad employees, or otherwise engaged in the movement of goods in

interstate commerce”). And this month, a magistrate judge in Scaccia v. Uber Technologies, Inc.

found that the plaintiff, who like Mr. Reese, used the Uber App (and occasionally crossed state

lines), was not included within the transportation worker exemption of the FAA and was

compelled to arbitration. See Scaccia v. Uber Technologies, Inc., No. 3:18-CV-00418, 2019 WL

2476811, at *4-*5 (S.D. Ohio June 13, 2019). These decisions make clear that the FAA does not

exempt Mr. Reese’s agreement to arbitrate with Uber.

       B.      Mr. Reese Failed To Establish That He Is Among A Class of Workers
               Engaged In Interstate Commerce

       Even if the FAA exemption did apply to the transportation of people under certain

circumstances (and it does not), Mr. Reese failed to establish that transporting passengers locally

using the Uber app puts him among a “class of workers engaged in interstate commerce” within

the meaning of the exemption.

       The transportation worker exemption applies only to “seamen, railroad employees, or any

other class of workers engaged in foreign or interstate commerce.” 9 U.S.C. § 1 (emphasis

added). The Supreme Court highlighted the significance of the first two categories to determine

Congressional intent behind the phrase “other class of workers” and reasoned that “the classes of

workers in § 1 were excluded from the FAA precisely because of Congress’ undoubted authority

to govern the employment relationships at issue by the enactment of statutes specific to them.”

Circuit City, 532 U.S. at 120-21. The court found current and soon-to-be enacted federal laws




                                                5
         Case 2:18-cv-03300-NIQA Document 36 Filed 06/20/19 Page 6 of 11



over particular industries evinced Congressional intent about the categories of workers to whom

the exemption applied:

                   [b]y the time the FAA was passed, Congress had already enacted federal
                   legislation providing for the arbitration of disputes between seamen and
                   their employees[,] . . . grievance procedures existed for railroad employees
                   under federal law, . . . and the passage of a more comprehensive statute
                   providing for the mediation and arbitration of railroad labor disputes was
                   imminent . . . .

Id. at 121. The court concluded that “[i]t is reasonable to assume that Congress excluded

‘seamen’ and ‘railroad employees’ from the FAA for the simple reason that it did not wish to

unsettle established or developing statutory dispute resolution schemes covering specific

workers.” Id. The necessary implication of the legislative intent is that the transportation worker

exemption did not apply to local transportation activities that were not subject to broad federal

regulatory oversight. Indeed, the functional equivalent of obtaining a ride through the Uber App

at the time that the FAA was enacted was taking a taxicab. Had the FAA intended for such local

services to be included, Congress could have specified workers engaged in that type of work,

much like it did with railroad workers and seamen. It did not.

        In his brief, Mr. Reese acknowledges that “he bears the burden of proving non-

application of the FAA.” See Opp. Brief at p. 7 (citing Shearson/American Express, Inc. v.

McMahon, 482 U.S. 220, 227 (1987)). However, his declaration fails to establish that he is part of

a class of workers engaged in interstate commerce such that being subject to the FAA would

“unsettle established or developing statutory dispute resolution schemes.” This is because the

work that he performs—regardless of whether he occasionally crosses state lines—is inherently

local in nature.

        First, there are no federal laws that govern the use of, let alone call for the resolution of

disputes, among transportation network companies (“TNCs”) and drivers. On the contrary, Mr.



                                                    6
        Case 2:18-cv-03300-NIQA Document 36 Filed 06/20/19 Page 7 of 11



Reese’s services are regulated exclusively on a state and local level, including by the

Commonwealth of Pennsylvania and City of Philadelphia.                  See, e.g., Pennsylvania

Transportation Network Company Law, 53 Pa.C.S. § 57A01, et seq. (2016) (providing the

authority for specific city-based parking authorities “exclusive regulatory jurisdiction over

transportation network service originating in the city.”) Congress cannot have intended to

exempt local transportation services from coverage under the FAA, as no other “comprehensive”

federal legislation governing TNCs or TNC drivers, or disputes that may arise between them,

exists. Mr. Reese therefore cannot overcome the strong presumption of arbitrability established

by the FAA, and he must be compelled to arbitration. See Cintas, 2019 WL 2223486, at *9; see

also Lee v. Postmates Inc., No. 18-03421, 2018 WL 6605659, at *7 (N.D. Cal. Dec. 17, 2018).

II.    EVEN IF THE FAA DOES NOT APPLY, THE PENNSYLVANIA UNIFORM
       ARBITRATION ACT REQUIRES ARBITRATION

       The Pennsylvania Uniform Arbitration Act provides, in pertinent part, that

              [a] written agreement to subject any existing controversy to arbitration or
              a provision in a written agreement to submit to arbitration any controversy
              thereafter arising between the parties is valid, enforceable and irrevocable,
              save upon such grounds as exist at law or in equity relating to the validity,
              enforceability or revocation of any contract”

42 Pa.C.S.A. §7303. Importantly, the Pennsylvania Uniform Arbitration Act does not contain

any transportation worker exemption. See generally, 42 Pa.C.S.A. 7301 et seq.

       The Pennsylvania Supreme Court observed that agreements to settle disputes by

arbitration are not only valid, but favored. Borough of Ambridge Water Auth. v. Columbia, 458

Pa. 546, 328 A.2d 498, 500 (1974). Therefore, this Court may order the parties to proceed with

arbitration where it finds the existence of a valid, prior agreement to arbitrate. 42 Pa.C.S.A.

§ 7304. Pennsylvania law dictates that any doubts or ambiguity as to arbitrability must be




                                               7
        Case 2:18-cv-03300-NIQA Document 36 Filed 06/20/19 Page 8 of 11



resolved in favor of arbitration. Smith v. Cumberland Grp., Ltd., 455 Pa. Super. 276, 283, 687

A.2d 1167, 1171 (1997).

       Here, there is no question that Mr. Reese and Uber agreed to arbitrate any claims. The

December 2015 TSA prominently stated on the first page, “PLEASE REVIEW THE

ARBITRATION PROVISION SET FORTH BELOW CAREFULLY, AS IT WILL

REQUIRE YOU TO RESOLVE ALL DISPUTES WITH THE COMPANY ON AN

INDIVIDUAL BASIS . . . THROUGH FINAL AND BINDING ARBITRATION.” (Hughes

Decl., Ex. C, p. 1 emphasis in the original.) Furthermore, the Arbitration Agreement contained

within the December 2015 TSA states “IMPORTANT: This Arbitration Provision will require

you to resolve any claim that you may have against the Company or Uber on an individual

basis . . . pursuant to the terms of the Agreement unless you choose to opt out of the Arbitration

Provision.” (Id. at p. 20.) Mr. Reese entered into this agreement, and in doing so, explicitly

agreed to arbitrate with Uber.

       Mr. Reese may argue that the Arbitration Agreement states that it will be governed and

enforced pursuant to the FAA, and therefore, the Pennsylvania Uniform Arbitration Act does not

apply. Such an argument has been addressed and rejected. “There is no language in the FAA

that explicitly preempts the enforcement of state arbitration statutes.”     Palcko v. Airborne

Express, Inc., 372 F.3d 588, 595 (3d Cir. 2004). Furthermore, “an arbitration clause can be

enforced under state law even in the absence of a state law contingency provision.” Kauffman v.

U-Haul Int'l, Inc., No. 5:16-CV-04580, 2018 WL 4094959, at *5 (E.D. Pa. Aug. 28, 2018)

(citing Atwood v. Rent-A-Ctr. E., Inc., No. 15-CV-1023-MJR-SCW, 2016 WL 2766656, at *3

(S.D. Ill. May 13, 2016)). In Kauffman, the court noted that the arbitration agreement, much like

the Arbitration Agreement at issue here, “simply provides that ‘the Federal Arbitration Act …




                                                8
         Case 2:18-cv-03300-NIQA Document 36 Filed 06/20/19 Page 9 of 11



shall govern this arbitration provision’ and does not contain a state law contingency provision.”

Id. at *5. In rejecting the plaintiff’s attempt to avoid arbitrating the dispute, the court reasoned

that “[the plaintiff] did agree to arbitrate this dispute, and the fact that the Federal Arbitration Act

doesn’t apply only means that its enforcement mechanisms aren’t available, not that the whole

dispute can’t be arbitrated by enforcing the contract through another vehicle.” Id. (quoting

Atwood v. Rent-A-Ctr. E., Inc., 2016 WL 2766656, at *3.) “[T]he inapplicability of the FAA

does not render the parties’ arbitration provision unenforceable where, as here, the arbitration

provision clearly demonstrates the parties' intent to arbitrate disputes.”         Id. at *6 (internal

quotations omitted); see also Colon v. Strategic Delivery Solutions, LLC, ___ A.3d ___, 2019

WL 2345086 (N.J. App. Div. Jun. 4, 2019) (finding that the New Jersey Arbitration Act applied

if the plaintiff fell within the FAA’s transportation worker exemption).

        Based on the language of the December 2015 TSA and the Arbitration Agreement, there

is no doubt that Mr. Reese agreed to arbitrate his dispute with Uber, even if he were outside of

the coverage of the FAA. Thus, even if Mr. Reese falls within the FAA’s transportation worker

exemption, he must still arbitrate his claims against Uber under Pennsylvania law.




                                                   9
        Case 2:18-cv-03300-NIQA Document 36 Filed 06/20/19 Page 10 of 11



III.    CONCLUSION

        Mr. Reese does not fall within the FAA exemption. Even if he did, Pennsylvania law still

requires that he arbitrate his claims with Uber. Mr. Reese has not challenged, and therefore

concedes that he executed the Arbitration Agreement, his dispute is covered by the Arbitration

Agreement,      and     the     Arbitration   Agreement     is    neither     procedurally   nor

substantively unconscionable.     For these reasons and those set forth more fully in Uber’s

underlying Motion, the Court should grant its Motion to Dismiss and compel Mr. Reese to

arbitrate his claims.

                                                    Respectfully submitted,

                                                 /s/ Paul C. Lantis
                                                 Paul C. Lantis (PA #309240)
                                                 LITTLER MENDELSON, P.C.
                                                 Three Parkway
                                                 1601 Cherry Street, Suite 1400
                                                 Philadelphia, PA 19102.1321
                                                 267.402.3000 (t)
                                                 267.402-3131 (f)

                                                 Attorneys for Defendant
                                                 UBER TECHNOLOGIES, INC.


Dated: June 20, 2019




                                               10
       Case 2:18-cv-03300-NIQA Document 36 Filed 06/20/19 Page 11 of 11




                               CERTIFICATE OF SERVICE

       I, Paul C. Lantis, hereby certify that on this 20th day of June, 2019, I caused the

foregoing Reply in Support of Uber’s Motion to Dismiss, to be filed via the Electronic Case

Filing (ECF) System and the document is available for viewing and downloading from the ECF

System to the following attorneys of record who has consented to electronic service:


                                 Qawi Abdul-Rahman, Esquire
                                100 South Broad Street, Ste, 910
                                    Philadelphia, PA 19110
                                    (215) 972-7017 (Office)
                                     (215) 972-7087 (Fax)

                                     Attorneys for Plaintiff


                                         Jacob Oslick
                                      Seyfarth Shaw LLP
                                     620-8th Ave. 31st Floor
                                     New York, NY 10018

                              Attorneys for Defendant Checkr, Inc.


                                     /s/ Paul C. Lantis
                                     PAUL C. LANTIS
